Title: To George Washington from Robert Stewart, 27 September 1757
From: Stewart, Robert
To: Washington, George



Sir
Fort Loudoun Sep. 27th 1757

Yesterday afternoon an unexpected occurrence brought in part a very extraordinary Scheme of Villainy to Light—The Girl kept by the Quartermasr had some difference with Bonnel a soldier that waited on Hamilton, Bonnel reported that Hamilton in Compy with Jones (late Serjt) went off wt. an intention

not to return; upon which I order’d a Court of enquiry & Inclose you a Copy of it’s Proceedings from which & various hints I receiv’d in different Channels concluded it possible to make further Discoveries by getting Hamilton’s House and those of his intimates Search’d, the preparative steps thereto I conducted wt. the utmost secrecy & after a number of Warrants were Sign’d by Justice Speake the only Constable in Town (Thos Wood) refus’d to act nor was one in Town would serve his Country in that Office till Mr Woodrow very generously accepted & with indefaticable assiduity executed it, he accompanied by several Officers spent the whole night in searching many of the Houses in Town & some in its Neighbourhood and several things belonging to the Regiment were found; those in whose possession the things were found was this day brought before the Justices Swearingin, Linsey & Speake who Bound them over to the next Court as they were at a loss how to act for want of the Laws relative thereto Inclos’d is a Copy of their proceedgs. Lieut. Buckner and the Adjutant went off last night to Kay’s Ferry where it’s said some things are conceald but are not yet returnd.
As theres no Quarter Masr and the Stores in the greatest Confusion I judg’d it expedient to postpone their removal till your further orders.
Twenty Cherrokee Warriours and a Squaw arriv’d here this Evening I heard of their coming last Sunday and desir’d Mr Gist to acquaint his Father by Express of it which he says he did but no accots from the Father[.] The few Indians that were here before went out to meet the 20 just arriv’d, they had some Conversation together, none of them would come into Town but Encampd on a rising near it. Burras says that they told him Capn Gist stays away designedly and thinks the Cherrokees not good.
Lieut. Campbell brought back Walker—he saw another four Deserters amongst the R. Americans in Lancaster but the Commanding Officer there refus’d to deliver him up. I am With the highest Esteem & Respect Dear Sir Your most Assured & Very Obedient humble Servt

Robert Stewart

